Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 2/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi et al. (US 20190086377 A1, as seen in the IDS), herein referred to as “Ikehashi.”
Regarding Claim 1, Ikehashi discloses: A sensor, comprising: a sensor part including a base body (Fig. 19 and [0036] disclose a substrate 1 that is the base body), a fixed electrode fixed to the base body (Fig. 19 and [0043] disclose an electrode 5a as part of the base body, comprised of substrate 1 and insulating layers 3 and 4), a supporter fixed to the base body (Fig. 19 and [0037]-[0038] disclose the insulating layer 3 connected to the base body and supporting the upper structure), and a movable part supported by the supporter (Fig. 19 and [0076], disclose a moveable structure 30 that is supported by anchor 9b, which is supported by insulating layer 3); and a first circuit ([0051] discloses using a well-known detecting circuit, that is not shown, to detect change in capacitance), the movable part including a movable region including a movable electrode facing the fixed electrode (Fig. 19 disclose an upper electrode 9a that is contained in the moveable structure, and it faces 9b), and a first support region provided between the movable region and the supporter (Fig. 19 and [0075]-[0076] disclose a first support region 30a which is between the supporter structure and the moveable structure 30b), the first support region including a first electrode (Fig. 19 and [0075] disclose hydrogen absorption 13 which is made of metal per [0049], and therefore can be considered an electrode), and a second electrode insulated from the first electrode (Fig. 19 and [0077] disclose an electrical conducting layer 15 that is the same size and shape as the other electrode 9a, insulated from each other by insulating layer 10a; one of ordinary skill would be capable of experimenting with this configuration in other positions (e.g. the first support region) of the moveable region), the first circuit being configured to perform a first operation of applying a voltage between the first electrode and the second electrode ([0051] discloses using a well-known detecting circuit, that is not shown, to detect change in capacitance; in order to detect capacitance, a voltage must be applied to the electrodes; it is ordinary and customary in the art to apply voltage to electrodes in order to detect a change of capacitance once a characteristic of the capacitor configuration is changed).”
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to task the processor/circuit to “perform a first operation applying a voltage between the first electrode and the second electrode” because applying voltage to electrodes in order to detect a change of capacitance once a characteristic of the capacitor configuration is changed increases the accuracy of the sensor. 
Regarding Claim 4, Ikehashi discloses The sensor according to claim 1, as discussed above.  Ikehashi further discloses: wherein a direction from the fixed electrode toward the movable electrode is along a first direction, and the first electrode overlaps the second electrode in the first direction (Fig. 19 and [0077] disclose an electrical conducting layer 15 that is the same size and shape as the other electrode 9a, insulated from each other by insulating layer 10a; one of ordinary skill would be capable of experimenting with this configuration in other positions (e.g. the first support region) of the moveable region; electrical conducting layer 15 and electrode 9a overlap each other in the Z-direction). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Ikehashi and Hayashi disclose The sensor according to claim 5 as discussed below. Ikehashi further discloses: wherein a direction from the fixed electrode toward the movable electrode is along a first direction, and a position in the first direction of the second electrode is between a position in the first direction of the first electrode and a position in the first direction of the first conductive layer (Fig. 19, #30b and [0077]-[0078] disclose an electrical conducting layer 15 that is the same size and shape as the other electrode 9a, insulated from each other by insulating layer 10a; Fig. 19, #30a discloses a similar configuration but includes a heater 11 (that is the same material as electrode 9a per [0047]), and hydrogen absorption 13 which is made of metal per [0049], and therefore can be considered an electrode; one of ordinary skill in the art is capable of combining different configurations found in the prior art by known methods to yield predictable results; See MPEP §2143-A. for additional information).  The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 10, Ikehashi discloses The sensor according to claim 1 as discussed above.  Ikehashi further discloses: wherein a gap is provided between the fixed electrode and the movable electrode, and a distance of the gap changes according to a concentration of a first element included in a gas around the sensor part (Fig 19, discloses a gap 21 between moveable electrode 9a and fixed electrode 5a; [0043] and [0075] disclose “A movable structure 30 is located above the lower electrode 5a, and a position of the movable structure 30 changes upward or downward in accordance with a change in hydrogen concentrations”). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 11, Ikehashi discloses The sensor according to claim 1 as discussed above.  Ikehashi further discloses: wherein an electrostatic capacitance between the movable electrode and the fixed electrode changes according to a concentration of a first element included in a gas around the sensor part (Fig. 19 and [0051] disclose “The amount of expansion of the hydrogen occlusion layer 13 changes according to the amount of hydrogen absorption or amount of hydrogen adsorption, so that the distance between the lower electrode 5a and upper electrode 9a changes according to the amount of hydrogen absorption or the amount of hydrogen adsorption. As a result, the capacitance of the MEMS capacitor changes according to the amount of hydrogen absorption or amount of hydrogen adsorption of the hydrogen occlusion layer 13.”). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 17, Ikehashi discloses The sensor according to claim 1 as discussed above.  Ikehashi further discloses: wherein the movable part includes a second support region (Fig. 19 and [0075]-[0076] disclose a second support region 30c which is between the supporter structure and the moveable structure 30b), the movable region is between the first support region and the second support region (Fig. 19 and [0075]-[0076] disclose the moveable structure 30b is between a first support structure 30a and a second support region 30c), the second support region includes: a fourth electrode (Fig. 19 and [0075] disclose hydrogen absorption 13, which is made of metal per [0049], and therefore can be considered an electrode); and a fifth electrode insulated from the fourth electrode (Fig. 19 and [0077] disclose an electrical conducting layer 15 that is the same size and shape as the other electrode 9a, insulated from each other by insulating layer 10a; one of ordinary skill would be capable of experimenting with this configuration in other positions (e.g. the second support region 30c) of the moveable region), and the first operation includes applying a voltage between the fourth electrode and the fifth electrode ([0051] discloses using a well-known detecting circuit, that is not shown, to detect change in capacitance; in order to detect capacitance, a voltage must be applied to the electrodes; it is ordinary and customary in the art to apply voltage to as many electrodes as required in order to detect a change of capacitance once a characteristic of the capacitor configuration is changed). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Claims 2-3, 5, 7-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi in view of Hayashi et al. (US 20210109071 A1), herein referred to as “Hayashi.”
Regarding Claim 2, Ikehashi discloses The sensor according to claim 1, discussed above. Ikehashi is silent on: wherein a direction from the fixed electrode toward the movable electrode is along a first direction, and at least a portion of the second electrode does not overlap the first electrode in the first direction.
Hayashi discloses: wherein a direction from the fixed electrode toward the movable electrode is along a first direction, and at least a portion of the second electrode does not overlap the first electrode in the first direction (Fig. 1 discloses an electrode to which first film 11 is affixed per [0035]; Fig. 4A, 4B and [0075] disclose first film 11 and second film 21 installed opposite each other in the Z-direction (i.e. first direction) and not overlapping; it is within the capability of one of ordinary skill in the art to incorporate the prior art teaching into the instant invention). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Ikehashi with Hayashi. This would be obvious because the combination provides additional flexibility in testing for a first element and stable detection accuracy [0003].
Regarding Claim 3, Ikehashi discloses The sensor according to claim 1, discussed above. Ikehashi is silent on: wherein a direction from the fixed electrode toward the movable electrode is along a first direction, and the second electrode does not overlap the first electrode in the first direction.
Hayashi discloses: wherein a direction from the fixed electrode toward the movable electrode is along a first direction, and the second electrode does not overlap the first electrode in the first direction. (Fig. 1 discloses an electrode to which first film 11 is affixed per [0035]; Fig. 4A, 4B and [0075] disclose first film 11 and second film 21 installed opposite each other in the Z-direction (i.e. first direction) and not overlapping; it is within the capability of one of ordinary skill in the art to incorporate the prior art teaching into the instant invention). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 5, Ikehashi discloses The sensor according to claim 1, discussed above. Ikehashi is silent on: wherein the first support region includes a first conductive layer, the sensor part includes: a first conductive terminal connected with a portion of the first conductive layer; and a second conductive terminal connected with an other portion of the first conductive layer, and a current is supplied between the first conductive terminal and the second conductive terminal. 
Hayashi discloses: wherein the first support region includes a first conductive layer, the sensor part includes: a first conductive terminal connected with a portion of the first conductive layer; and a second conductive terminal connected with an other portion of the first conductive layer (Fig. 1, [0037] and [0039] disclose multiple electrodes (i.e. first conductive layer) connected to conductors 15a, 15b, 15c, 15d that connect back to a controller 70; it is ordinary and customary for a wire terminal to be present in order to connect conductors to a device, such as an electrode; one of ordinary skill in the art is capable of determining which electrodes will be receive terminals as required), and a current is supplied between the first conductive terminal and the second conductive terminal (Fig. 1 and [0040] disclose that controller 70 can send and receive signals (Sig0, Sig1), may have a CPU, etc.; it is ordinary and customary for such a controller to have the capability to provide current (i.e. a signal) to devices as programmed). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 7, Ikehashi and Hayashi disclose The sensor according to claim 5 as discussed above. Hayashi further discloses: wherein a sensor signal is output from the sensor part and changes according to a concentration of a first element included in a gas around the sensor part (Fig. 1 and [0028] disclose a controller 70 that contains a detection circuit 71 that “is configured to output a detection signal Sig1. The detection signal Sig1 changes according to the concentration of the first element included in the gas at the periphery of the sensor part 10.”).  The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 8, Ikehashi and Hayashi disclose The sensor according to claim 5 as discussed above. Hayashi further discloses: wherein the first circuit also is configured to perform a second operation of supplying a current to the first conductive layer, and the first circuit performs the second operation after starting the first operation (Fig. 1 and [0040] disclose that controller 70 can send and receive signals (Sig0, Sig1), may have a CPU, etc.; it is ordinary and customary for such a controller to have the capability to provide current (i.e. a signal) to devices as programmed; one of ordinary skill in the art is capable of programming a sequence of operations as required). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 9, Ikehashi and Hayashi disclose The sensor according to claim 5 as discussed above. Hayashi further discloses: wherein the first circuit also is configured to perform a second operation of supplying a current to the first conductive layer, and the first circuit starts performing the first operation while performing the second operation (Fig. 1 and [0040] disclose that controller 70 can send and receive signals (Sig0, Sig1), may have a CPU, etc.; it is ordinary and customary for such a controller to have the capability to provide current (i.e. a signal) to devices as programmed; one of ordinary skill in the art is capable of programming a sequence of operations as required). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 12, Ikehashi discloses The sensor according to claim 1 as discussed above. Ikehashi is silent on: wherein a shape of the first electrode changes according to a concentration of a first element included in a gas around the sensor part.
Hayashi discloses: wherein a shape of the first electrode changes according to a concentration of a first element included in a gas around the sensor part (Fig 1. and [0034] disclose “the first film 11 can store the first element (e.g., hydrogen, etc.). The characteristics of the first film 11 change when the first film 11 stores the first element. For example, when the first film 11 stores the first element, the first film 11 expands, and the volume of the first film 11 increases. The characteristics (e.g., the volume, etc.) of the first film are changeable according to the change of the concentration of the first element included in the gas at the periphery of the first film 11.”; the volume increasing indicated a change of shape.  Fig 1. and [0035] disclose “the sensor part 10 includes a first electrode 11E and a second electrode 11F. For example, the first film 11 is fixed to the first electrode 11E.”; therefore, the first electrode deforms along with the first film). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 13, Ikehashi discloses The sensor according to claim 1 as discussed above. Ikehashi is silent on: wherein the first support region includes a first film insulated from the first and second electrodes, and a shape of the first film changes according to a concentration of a first element included in a gas around the sensor part.
Hayashi discloses: wherein the first support region includes a first film insulated from the first and second electrodes (Fig 1. and [0036] disclose a first film 11, which is insulated from first electrode 11E and second electrode 11F), and a shape of the first film changes according to a concentration of a first element included in a gas around the sensor part (Fig 1. and [0034] disclose “the first film 11 can store the first element (e.g., hydrogen, etc.). The characteristics of the first film 11 change when the first film 11 stores the first element. For example, when the first film 11 stores the first element, the first film 11 expands, and the volume of the first film 11 increases. The characteristics (e.g., the volume, etc.) of the first film are changeable according to the change of the concentration of the first element included in the gas at the periphery of the first film 11.”; the volume increasing indicated a change of shape). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 14, Ikehashi discloses The sensor according to claim 1 as discussed above.  Ikehashi further discloses: and the first operation includes applying a voltage between the second electrode and the third electrode ([0051] discloses using a well-known detecting circuit, that is not shown, to detect change in capacitance; in order to detect capacitance, a voltage must be applied to the electrodes; it is ordinary and customary in the art to apply voltage to as many electrodes as required in order to detect a change of capacitance once a characteristic of the capacitor configuration is changed).  Ikehashi is silent on: wherein the first support region includes a third electrode insulated from the second electrode.
Hayashi discloses: wherein the first support region includes a third electrode insulated from the second electrode (Fig. 6 and [0083] disclose the concept of having three electrodes in one sensor; duplicating well known parts, such as electrodes, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977))). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 15, Ikehashi and Hayashi disclose The sensor according to claim 14 as discussed above.  Ikehashi further discloses: wherein a second direction from the first support region toward the movable region crosses a first direction from the fixed electrode toward the movable electrode, a third direction from the first electrode toward the third electrode crosses a plane including the first and second directions, and a position in the third direction of at least a portion of the second electrode is between a position in the third direction of the first electrode and a position in the third direction of the third electrode (Fig. 19, #30a; it is within the capability of one of ordinary skill in the art to locate additional electrodes in the first support region as required. Due to the size and constraints of the first support region, it would be obvious to try a finite number of positions with a reasonable expectation of success.  See MPEP §2143-E for additional information). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 16, Ikehashi discloses The sensor according to claim 1 as discussed above.  Ikehashi is silent on: wherein the first electrode surrounds the second electrode when viewed along a first direction from the fixed electrode toward the movable electrode. 
Hayashi discloses: wherein the first electrode surrounds the second electrode when viewed along a first direction from the fixed electrode toward the movable electrode (Figs. 5A, 5B and [0078]-[0081] disclose a first electrode (i.e. second film 21) surrounding a second electrode (first film 11) when looking down in the Z-direction, which is the direction from the fixed electrode toward the moveable electrode; per [0035], the first film 11 is fixed to the first electrode; one of ordinary skill in the art is capable of affixing second film 21 to an electrode). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 18, Ikehashi discloses The sensor according to claim 17 as discussed above. Ikehashi further discloses: and the first operation includes applying a voltage between the fifth electrode and the sixth electrode ([0051] discloses using a well-known detecting circuit, that is not shown, to detect change in capacitance; in order to detect capacitance, a voltage must be applied to the electrodes; it is ordinary and customary in the art to apply voltage to as many electrodes as required in order to detect a change of capacitance once a characteristic of the capacitor configuration is changed). Ikehashi is silent on: wherein the second support region includes a sixth electrode insulated from the fifth electrode.
Hayashi discloses wherein the second support region includes a sixth electrode insulated from the fifth electrode (Fig. 6 and [0083] disclose the concept of having three electrodes in one sensor; duplicating well known parts, such as electrodes, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)); the second support region mirrors the first support region and claim 14). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above
Regarding Claim 19, Ikehashi and Hayashi disclose The sensor according to claim 18 as discussed above.  Ikehashi further discloses: wherein a second direction from the first support region toward the movable region crosses a first direction from the fixed electrode toward the movable electrode, a fourth direction from the fourth electrode toward the sixth electrode crosses a plane including the first and second directions, and a position in the fourth direction of at least a portion of the fifth electrode is between a position in the fourth direction of the fourth electrode and a position in the fourth direction of the sixth electrode (Fig. 19, #30c; it is within the capability of one of ordinary skill in the art to locate additional electrodes in the second support region as required. Due to the size and constraints of the second support region, it would be obvious to try a finite number of positions with a reasonable expectation of success.  See MPEP §2143-E for additional information). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 20, Ikehashi discloses The sensor according to claim 1 as discussed above.  Ikehashi is silent on: wherein the first electrode includes at least one selected from the group consisting of Pd, Pt, and Au.
Hayashi discloses: wherein the first electrode includes at least one selected from the group consisting of Pd, Pt, and Au ([0035] discloses that the first film 11 is fixed to the first electrode; [0051] discloses “the first film 11 includes a second element. The second element includes at least one selected from the group consisting of Pd, Pt, and Au. When the first element is hydrogen, the second element may function as a catalyst”). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                         
/TARUN SINHA/Primary Examiner, Art Unit 2863